[Cite as Beachum v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-3900.]



                                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




CARDELL BEACHUM

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2010-07890

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



        {¶ 1} On April 27, 2011, defendant filed a motion for summary judgment pursuant
to Civ.R. 56(B). On May 31, 2011, plaintiff filed a response. The motion is now before
the court on a non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
Case No. 2010-07890                          -2-                                    ENTRY

have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
          {¶ 4} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at the Toledo Correctional Institution pursuant to R.C. 5120.16.           Plaintiff
alleges that defendant was without legal authority to confine him inasmuch as the
sentencing orders from his criminal cases are void for failure to properly impose post-
release control.
          {¶ 5} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.
          {¶ 6} In support of its motion, defendant filed the affidavit of Melissa Adams, who
states:
          {¶ 7} “1. I am employed by [defendant] as the Chief of the Bureau of Sentence
Computation (Bureau).
          {¶ 8} “2. I have personal knowledge, and I am competent to testify to the facts
contained in this Affidavit.
          {¶ 9} “3. The Bureau bases its sentence calculations on certified entries
received from a court of law. Furthermore, the Bureau is unable to alter a calculation
date if no entry has been received which would change a sentence. * * *
Case No. 2010-07890                       -3-                                    ENTRY

       {¶ 10} “4. I have reviewed [plaintiff’s] inmate file and the court records from his
criminal matters, which are identified as Sandusky County Case Nos. 02-CR-553 and
05-CR-478, and Erie County Case Nos. 2006-CR-098 and 2006-CR-398.
       {¶ 11} “* * *
       {¶ 12} “14. While in the custody of [defendant], [plaintiff] has been imprisoned in
accordance with the judgment entries issued by the Sandusky County Court of
Common Pleas in Case No. 02-CR-553 and 05-CR-478, and the Erie County Court of
Common Pleas case numbers 2006-CR-098 and 2006-CR-398. No irregularities or
other invalidating characteristics were noted in regards to the judgment entries issued in
any of these four cases.”
       {¶ 13} An action for false imprisonment cannot be maintained when the
imprisonment is in accordance with the judgment or order of a court, unless it appears
such judgment or order is void on its face. Bradley v. Ohio Dept. of Rehab. & Corr.,
Franklin App. No. 07AP-506, 2007-Ohio-7150, ¶10; Fryerson v. Ohio Dept. of Rehab. &
Corr., Franklin App. No. 02AP-1216, 2003-Ohio-2730, ¶17; Diehl v. Friester (1882), 37
Ohio St. 473, 475.     Thus, the state is immune from a common law claim of false
imprisonment when the plaintiff was incarcerated pursuant to a facially-valid judgment
or order, even if the facially-valid judgment or order is later determined to be void.
Bradley, at ¶11; Likes v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 05AP-709,
2006-Ohio-231, ¶10. Consideration of extrinsic information or the application of case
law is not required of the state where the order of incarceration is valid on its face.
Gonzales v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 08AP-567, 2009-Ohio-246,
¶10.
       {¶ 14} Upon review of the sentencing entries that defendant relied upon to
incarcerate plaintiff, the court does not perceive any error which would draw into
question the validity of the orders. Additionally, based upon the affidavit of Melissa
Adams, the court finds that defendant at all times confined plaintiff pursuant to what
defendant reasonably believed to be a valid court order. Thus, defendant cannot be
Case No. 2010-07890                       -4-                                   ENTRY

liable for false imprisonment. Accordingly, defendant’s motion for summary judgment is
GRANTED and judgment is rendered in favor of defendant. Court costs are assessed
against plaintiff. The clerk shall serve upon all parties notice of this judgment and its
date of entry upon the journal.




                                         _____________________________________
                                         JOSEPH T. CLARK
                                         Judge

cc:


Jennifer A. Adair                           Cardell Beachum
Assistant Attorney General                  407 Maike Place, Apt. C
150 East Gay Street, 18th Floor             Fremont, Ohio 43420
Columbus, Ohio 43215-3130

MR/cmd
Filed July 7, 2011
To S.C. reporter August 2, 2011